TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-10-00187-CR



                                     Robert Lee Hall, Appellant

                                                    v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 38421, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Robert Lee Hall has filed a pro se notice of appeal from his conviction for

the offense of burglary of a habitation. The district court has certified that this is a plea-bargain case,

the defendant has no right of appeal, and the defendant has waived the right of appeal. See Tex. R.

App. P. 25.2(a)(2), (d). Accordingly, we dismiss the appeal.



                                                 __________________________________________

                                                 Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed

Filed: May 21, 2010

Do Not Publish